                             UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH DAKOTA
                                    SOUTHERN DIVISION           ,



SHANE PROVOST,                                                   4:19-CV-04040-LLP


                              Plaintiff,

                                                         1915A SCREENING AND ORDER
       vs.                                                       DISMISSING CASE


STATE OF SOUTH DAKOTA,JAMES
HALTING,LAW ENFORCEMENT OFFICER
AT COUNTY OF HUGHES,PIERRE, SD;IN
HIS INDIVIDUAL AND OFFICIAL
CAPACITY; MARK SMITH,STATES
ATTORNEY AT COUNTY OF HUGHES,
PIERRE, SD;IN HIS INDIVmUAL AND
OFFICAL CAPACITY; AND SCOTT MYREN,
MAGISTRATE JUDGE AT HUGHES
COUNTY,PIERRE, SD; IN HIS INDIVIDUAL
AND OFFICIAL CAPACITY;

                              Defendants.



       Plaintiff, Shane Provost, filed a pro se civil rights lawsuit imder 42 U.S.C. § 1983.

Docket 1. Provost is an iiunate at the South Dakota State Penitentiary. This Court granted

Provost leave to proceed in forma pauperis and he paid his initial filing fee on April 8, 2019.

Docket 5. This Court now screens Provost's complaint under 28 U.S.C. § 1915A.

                                  FACTUAL BACKGROUND


       Provost sues each defendant in their individual and official capacities. Docket 1. In count

one, Provost claims that on September 8, 2002, he was arrested without a warrant. Id. at 4. He

alleges that Officer James Hallings filed an "Affidavit ofProbable Cause for Warrantless

Arrest." Id. Provost asserts that the affidavit was never signed hy Magistrate Judge Scott P.

Myren, but was instead signed by law enforcement officer, Mark Smith, and was done so in

                                                 1
violation of a South Dakota statute.' Id. He claims that these actions violated his rights under the

Fourth Amendment.Id.


       Provost asserts that his Fifth Amendment due process rights have been violated in count

two. Id. at 5. He claims that on February 5, 1973, he was unlawfiolly detained in Iowa. Id. He ,

claims that he is "[a] citizen ofIowa, by [b]irth, and the State [of] South Dakota has denied said

citizen of due process oflaw."Id. In count three. Provost alleges an equal protection violation

based on the events that allegedly occurred in 1973 and 2002. Id at 6. He believes he was denied

equal protection because he is a Native American. Id. Provost claims that the alleged violations

have ruined his life and have caused him serious bodily injury. Id. Provost request that his case

be remanded back to the state court. Id. at 7.

                                      LEGAL STANDARD


       The court must assume as true all facts well pleaded in the complaint. Estate of

Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and pro se complaints must be

liberally construed. Erickson v. Pardus, 551 U.S. 89, 94(2007); Bediako v. Stein Mart, Inc., 354

F.3d 835, 839(8th Cir. 2004). Even with this construction,"a pro se complaint must contain

specific facts supporting its conclusions." Martin v. Sargent, 780 F.2d 1334,1337(8th Cir.

1985); see also Ellis v. City ofMinneapolis, 518 F. App'x 502, 504(8th Cir. 2013). Civil rights

complaints cannot be merely conclusory. Davis v. Hall, 992 F.2d 151, 152(8th Cir. 1993);

Parker v. Porter, 221 F. App'x 481,482(8th Cir. 2007).

        A complaint "does not need detailed factual allegations ...[but] requires more than

labels and conclusions, and a formulaic recitation ofthe elements of a cause of action will not

do." BellAtl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). If it does not contain these bare


'Provost lists Mark Smith as a "States Attorney" for the County of Hughes and later lists Smith
as a law enforcement officer. See Docket 1 at 2, 4.
                                                  2
essentials, dismissal is appropriate. Beavers v. Lockhart, 755 F.2d 657,663 (8th Cir. 1985).

Twombly requires that a complaint's factual allegations must be "enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are true."

Twombly, 550 U.S. at 555; see also Abdullah v. Minnesota, 261 F. App'x 926,927(8th Cir.

2008)(noting that a complaint must contain either direct or inferential allegations regarding all

material elements necessary to sustain recovery under some viable legal theory). Under 28

U.S.C. § 1915A, the court must screen prisoner complaints and dismiss them if they are "(1)

frivolous, mahcious, or fail[] to state a claim upon which relief may be granted; or(2) seek[]

monetary relief frrom a defendant who is immune fr-om such relief." 28 U.S.C. § 1915A(b). The

Court will now assess Provost's individual claims under 28 U.S.C. § 1915A.

A.     Claims against the State of South Dakota

       Provost named the State of South Dakota as a defendant. Docket 1 at 1. The State of

South Dakota is generally immune fr-om suit. Will v. Mich. Dep't. ofState Police, 491 U.S. 58,

65 (1989). The Supreme Court has explained that Congress, in passing 42 U.S.C. § 1983, did not

abrogate states' Eleventh Amendment immunity from suit in federal court. Id. (citations

omitted). "Eleventh Amendment immunity extends to states and arms ofthe state[.]" Thomas v.

St. Louis Ed. ofPolice Comm 'rs, 447 F.3d 1082, 1084(8th Cir. 2006)(internal quotation

omitted). Provost's claims against the South Dakota are barred by the Eleventh Amendment and

dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(l).
B.     Fourth Amendment Claims


       Provost claims his Fourth Amendment rights were violated in 2002 by defendants,

Hailing, Magistrate Judge Myren, and Smith. See Docket 1 at 4.^ A complaint may be dismissed

by the court's own motion as frivolous under 28 U.S.C. § 1915(d) when it is apparent the statute

of Limitations has run. Myers v. Vogal ,960 F.2d 750, 751 (8th Cir. 1992). While § 1983 does not

contain a specific statute of limitations, the Supreme Court has instructed courts to apply the

most analogous statute of limitations to claims made under § 1983. Wilson v. Garcia,471 U.S.

261, 266-68 (1985). South Dakota adopted a specific statute that provides that civil rights actions

must be brought within three years after the alleged constitutional deprivation occurred or be

barred. Bell v. Fowler, 99 F.3d 262, 266 (8th Cir. 1996)(referencing SDCL 15-2-15.2). Because

the alleged Fourth Amendment violations occurred in 2002 and Provost has not suggested a

reason for tolling the statute oflimitations, these claims are dismissed under 28 U.S.C.

§§ 1915(e)(2)(B)(i) and 1915A(b)(l).

C.     Fifth Amendment Claim


       Provost claims that his Fifth Amendment due process rights were violated on February 5,

1973, when he was allegedly unlawfully detained in Iowa. Docket 1 at 5. Again, this claim is

more than three years old and Provost does not state a reason for tolling the statute of limitations.

Id. As expressed in the analysis above, because Provost's Fifth Amendment claims allegedly

occurred in 1973, his claims are barred by the statute of limitations. Thus,Provost's Fifth

Amendment claims are dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(l).




^ Judges are generally immune from suit if the judge had jurisdiction over the party. See Stump v.
Sparkman, 435 U.S. 349, 356 (1978). This Court will not address whether the Honorable
Magistrate Judge Scott P. Myren has judicial immimity against this claim because the statute of
limitations has run.
D.     Equal Protection Claim

       Provost claims that he has been denied equal protection in violation of the Fourteenth

Amendment because he is a Native American. Docket 1 at 6. He bases this violation on the


claims from 1973 and 2002 and asserts that this due process violation is ongoing. See id. Because

Provost claims that this is an ongoing violation, with liberal construction by this Court, Provost

has asserted a reason why the statute of limitations has not barred this claim. Thus, this alleged

violation will be addressed on its merits.


       "The Equal Protection Clause generally requires the government to treat similarly

situated people aUke." Klinger v. Dep't ofCorr., 31 F.3d 727, 731 (8th Cir. 1994)(citing City of

Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432, 439(1985)). A plaintiff must first

demonstrate that she was treated "differently than others who were similarly situated to her." M;

In re Kemp,894 F.3d 900, 909-10(8th Cir. 2018)("'[d]issimilar treatment of dissimilarly

situated persons does not violate equal protection'"(alteration in original)(quoting Klinger, 31

F.3dat731)).

       An equal protection violation also requires "an intent to discriminate." In re Kemp, 894

F.3d at 910; see also Henley v. Brown, 686 F.3d 634,642(8th Cir. 2012)("In the absence of any

allegations of intentional discrimination, we therefore concluded the Equal Protection Clause did

not provide a ground for relief for appellant's section 1983 race discrimination claim."). An

equal protection claim has been recognized through a "class of one" claim where a "plaintiff

alleges that [he] has been intentionally treated differently from others similarly situated and that

there is no rational basis for the difference in treatment." Village of Willowbrook v. Olech, 528

U.S. 562, 564(2000).
       Provost asserts that he is being denied equal protection because he is a Native American.

Docket 1 at 6. He does not allege any facts that he has been treated differently than anyone who

is similarly situated to him. In re Kemp,894 at 909-910. Further, he does not assert that he was

intentionally discriminated against as required by In re Kemp and Henley. Id. at 910; Henley, 686

F.3d at 642. Provost merely asserts a legal conclusion; thus, his equal protection claims are

dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(l).

E.     Strike


       Provost's complaint fails to state a claim upon which relief may be granted and is

frivolous. Provost's complaint is dismissed without prejudice and judgment will be entered in

favor of the defendants. Further, section 1915(g) states as follows:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil
       action or proceeding under this section if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action or
       appeal in a court of the United States that was dismissed on the grounds that it is
       frivolous, malicious, or fails to state a claim upon which relief may be granted,
       unless the prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g). Provost's filing of a legally frivolous lawsuit constitutes a strike against

him for purposes of the three-strike rule under 28 U.S.C. § 1915(g). This is Provost's first

recorded strike.


       IT IS ORDERED:


        1. That Provost's case is dismissed without prejudice.
      2. That this action constitutes a strike against Provost for purposes of the three-strike

          rule under 28 U.S.C. § 1915(g). This is Provost's first recorded strike.


    Dated this 18th day of December,2019.

                                             BY THE COURT:




                                                 vrence L. Piersol
ATTEST:                                      United States District Judge
MATTHEW W.THELEN CLERK
